Title: To Thomas Jefferson from Clement Storer and Others, 10 February 1803
From: Storer, Clement
To: Jefferson, Thomas


          
            Sir
            Portsmouth N.H. Feby 10th. 1803
          
          Expecting that the Office of District Judge for the New-Hampshire District will soon be vacant, and sensible of the difficulty of distinguishing suitable Characters at this distance from the Seat of Government. We the undersign’d beg leave to recommend Jonathan Steele of Durham in said District Esquire to fill that Office. We believe it has been usual where the merits of the Candidates have been in other respects equal, for the District Attorney to succeed to the Office of District Judge but there is no person in this District in whose abilities integrity and principles the community will place greater confidence than in those of Mr Steele his education and profession, being a Lawyer, have been suitable for a Candidate to that Office. You may be assured Sir that in makeing this recommendation we are not influenced by partial motives but as well from a wish that no person may be appointed to that Office in whose integrity the people cannot place confidence as from a conviction that Mr Steele will be more acceptable to the friends of Government and at the same time less obnoxious to others than any other Candidate.—
          With high Respect We are Sir Your Mot. Ob. Servts.
          
            Clement Storer
            Elijah Hall
            Edward Cutts
            John Goddard
            John McClintock
            Charles Cutts
          
        